             Case 1:16-cr-00431-AT Document 69 Filed 01/25/21 Page 1 of 1


                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                      DOC #: _________________
                                                              DATE FILED: 1/25/2021

              -against-
                                                                           16 Cr. 431 (AT)
AHMED NAWAZ,
                                                                               ORDER
                          Defendant.
ANALISA TORRES, District Judge:

      By February 1, 2021, the Government shall respond to Defendant’s motion for reconsideration,
ECF No. 68.

       SO ORDERED.

Dated: January 25, 2021
       New York, New York
